     Case 4:18-cv-00887 Document 31 Filed in TXSD on 01/04/19 Page 1 of 1
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                    IN THE UNITED STATES DISTRICT COURT                       January 04, 2019
                                                                             David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


MALIBU MEDIA,                              §
                                           §
                    Plaintiff,             §
                                           §
v.                                         §    CIVIL ACTION NO. H-18-887
                                           §
                                           §
KIRK WELLS,                                §
                                           §
                    Defendant.             §

                                 ORDER OF DISMISSAL

      In accordance with the parties’ stipulation, (Docket Entry No. 30), this action is

dismissed with prejudice.

             SIGNED on January 4, 2019, at Houston, Texas.

                                               ______________________________________
                                                        Lee H. Rosenthal
                                                  Chief United States District Judge
